                                                                     USDC SDNY
                                                                     DOCUMENT
UNITED STATES DISTRICT COURT                                         ELECTRONICALLY FILED
SOUTHERN DISTRICT OF NEW YORK                                        DOC #:
 -------------------------------------------------------------- X    DATE FILED: 08/02/2019
 AIGNER EL ANSARI,                                              :
                                                                :
                                              Plaintiff,        :
                                                                :    17-CV-3963 (VEC)
                            -against-                           :
                                                                :   OPINION AND ORDER
 BRIDGET GRAHAM, individually, THE NEW :
 YORK AND PRESBYTERIAN HOSPITAL,                                :
                                                                :
                                              Defendants. :
 -------------------------------------------------------------- X
VALERIE CAPRONI, United States District Judge:

        Defendants New York and Presbyterian Hospital (“Hospital”) and Bridget Graham move

to preclude testimony by Plaintiff Aigner El Ansari’s expert, Dr. Yaakov Siegel. Dr. Siegel’s

report concludes that Defendants’ alleged discrimination against El Ansari while she was

employed at the Hospital caused her to develop depression and anxiety. See Siegel Report (Dkt.

70, Ex. 1) at 10–11. Defendants argue that Dr. Siegel lacks the necessary qualifications, failed to

use reliable methods, and is fatally biased due to his relationship to Plaintiff’s counsel. See Dkt.

71 at 1–2. Because Dr. Siegel’s opinion is unreliable and his report violates the requirements of

Rule 26 of the Federal Rules of Civil Procedure, Defendants’ motion to preclude Dr. Siegel’s

expert report and testimony is GRANTED.

                                          I.       BACKGROUND

        Plaintiff Aigner El Ansari sued the Hospital, Bridget Graham, and others for alleged

violations of Title VII of the Civil Rights Act, the Americans with Disabilities Act, the

Pregnancy Discrimination Act, the Administrative Code of the City of New York, and New York

state laws. See Dkt. 1 at 1–2. The Court previously granted partial summary judgment in favor

of Defendants, but there are six surviving discrimination and retaliation claims pending against


                                                         1
the Hospital or Graham.1 See Dkt. 68 at 1–2. Defendant now seeks to preclude Dr. Siegel from

testifying that Defendants’ mistreatment caused Plaintiff to develop severe depression and

anxiety.

         Dr. Yaakov Siegel, Plaintiff’s proffered expert witness, is a licensed psychologist in

private practice in New York. See Siegel Report at 2. He holds a doctorate in Clinical

Psychology with a Concentration in Forensic Psychology and has performed forensic evaluations

as part of his pre-doctoral internship and post-doctoral residency programs. See id. at 12–15;

Siegel Dep. (Dkt. 70, Ex. 2) at 83. He has experience treating patients with depression, anxiety

disorders, and other psychological disorders. See Siegel Dep. at 103–104.

         On October 9, 2017, Dr. Siegel evaluated Plaintiff by conducting a clinical interview of

her. See Siegel Report at 2. As part of his evaluation, Dr. Siegel administered seven

psychological tests purportedly relevant to the diagnosis of major depressive disorder: three tests

based on the patient’s self-reported anxiety and other depressive symptoms, one test for

depression based on the examiner’s observation, two drawing tests for general mental

functioning, and one sentence completion test for personality.2 See id. at 7–10.




1
          The motion for summary judgment was denied as to Plaintiff’s (1) discrimination claim against the
Hospital under Title VII (42 U.S.C. § 2000e-2); (2) retaliation claim against the Hospital under the Americans with
Disabilities Act (42 U.S.C. § 12203); (3) discrimination claim against the Hospital and Graham under N.Y. Exec.
Law § 296(1); (4) retaliation claim against the Hospital and Graham under N.Y. Exec. Law § 296(7); (5)
discrimination claim against the Hospital and Graham under N.Y. City Admin. Code § 8-107(1); and (6) retaliation
claim against the Hospital and Graham under N.Y. City Admin. Code § 8-107(7). See Dkt. 68 at 1.
2
          According to Dr. Siegel, the two drawing-based tests are not his preferred diagnostic tools because they are
less standardized and more reliant on the psychologist’s interpretation than his usual methodology. See Siegel Dep.
at 162–63. Dr. Siegel could not use his preferred Bender-Gestalt Test because he conducted the evaluation while on
vacation and did not have the required cards. See id. at 117. Dr. Siegel also did not use other alternatives that are
considered to be more standardized than the drawing tests, such as PHQ-9, MMPI, and M-FAST. See Dkt. 71 at 13–
14. In addition to the seven psychological tests, Dr. Siegel also administered a malingering test to assess whether
Plaintiff was being truthful in her responses. See Siegel Report at 10.


                                                          2
         To reach a diagnosis, Dr. Siegel adopted the criteria set forth in the Diagnostic and

Statistical Manual of Mental Disorders, Fifth Edition (“DSM-V”). For a finding of Major

Depressive Disorder with Anxious Distress, the DSM-V guidelines require that five or more

designated symptoms be present during the same two-week period. See id. at 6. The report,

however, does not make clear the relationship between the DSM-V criteria and the results from

the array of tests he performed. See id. Nor does the report state which of the DSM-V criteria

were met in Plaintiff’s case or which two-week period he used to make the diagnosis. See id.

Instead, it simply concludes that Plaintiff “clearly meets criteria of Major Depressive Disorder

with Anxious Distress.” Id. at 6.

         Under the DSM-V guidelines, prior to reaching a diagnosis of Major Depressive

Disorder, the clinician must conclude that the five or more qualifying symptoms used to make

the diagnosis are not “attributable to the physiological effects of a substance or to another

medical condition.” Id. at 6. Plaintiff appears to have recounted her own medical history during

the clinical interview, but Dr. Siegel did not review any of the Plaintiff’s medical records or

contact any of her medical providers to corroborate her medical history or to obtain their input.

See id. at 4; Siegel Dep. at 9–10, 30–31.

         Based on the clinical interview and a review of the Complaint, Dr. Siegel concluded that

Plaintiff’s depression was caused or exacerbated by Defendants’ conduct.3 See Siegel Report at

10–11. He determined that, “[g]iven [Plaintiff’s] difficult early life experiences and relative lack

of familial support,” having an accommodating work environment was crucial to her well-being.



3
          The Court notes that it is unclear whether Dr. Siegel concluded that the Plaintiff developed depression as a
result of alleged discrimination or that the Plaintiff’s symptoms of depression were exacerbated by the alleged
discrimination. Dr. Siegel’s report reflects the first conclusion (i.e., that discrimination caused Plaintiff’s
depression), see Siegel Report at 11, but Dr. Siegel stated three times during his deposition that he reached the
second conclusion (i.e., that discrimination exacerbated Plaintiff’s depression), see Siegel Dep. at 96, 184, 202. The
difference is not material to the Court’s decision to exclude Dr. Siegel’s opinion.

                                                          3
Id. at 10. The alleged discrimination and other mistreatment thus “devastated her and

exacerbated her symptoms, triggering severe depression and anxiety.” Id. at 11.

        Dr. Siegel’s report does not address any possible alternative explanations for Plaintiff’s

condition. In particular, the report does not address the possibility that she is suffering from

postpartum depression, even though Dr. Siegel knew that Plaintiff had recently given birth. See

Siegel Report; Siegel Dep. at 90. When deposed, Dr. Siegel stated that he had considered such a

possibility and had concluded that “postpartum depression may or likely could have been one of”

“many factors that contributed to her depression.” Siegel Dep. at 90. That conclusion does not

appear in his report; he explained the absence of that conclusion by stating that his referral

question had been how “the events in the Complaint potentially affect[ed] her mental

functioning.” Id. at 91.

        Nor did the report discuss other potential contributing factors to Plaintiff’s condition,

such as financial stress (Siegel Report at 4) and her stepfather’s recent attempt to have sex with

her (Dkt. 70, Ex. 4 at 2). During his deposition, Dr. Siegel stated that he was not aware of the

stepfather’s actions, see id. at 200, although he did admit the Plaintiff had told him about her

“trouble and stress with her husband,” which appeared to originate from the family’s difficult

financial situation, id. at 52.

        Dr. Siegel is the brother-in-law of Plaintiff’s counsel, Abraham Melamed. See id. at 66–

67. Between August 2017 and May 2018, at the request of Plaintiff’s counsel, Dr. Siegel

produced at least eighty psychological evaluation reports in employment discrimination cases for

Mr. Melamed. See id. at 56–59, 85. In seventy-eight of those cases, Dr. Siegel concluded that

the plaintiff’s emotional distress was caused or exacerbated by the defendant(s). See id. at 63.

Dr. Siegel has not prepared such reports for any other law firm. See id. at 66.



                                                  4
                                              II.      DISCUSSION

         Federal Rule of Evidence 702 governs the admissibility of expert testimony. It provides

that a person “qualified as an expert by knowledge, skill, experience, training, or education” may

offer opinion testimony if:

                  (a) the expert’s scientific, technical, or other specialized knowledge will
                      help the trier of fact to understand the evidence or to determine a fact in
                      issue;

                  (b) the testimony is based on sufficient facts or data;

                  (c) the testimony is the product of reliable principles and methods; and

                  (d) the expert has reliably applied the principles and methods to the facts
                      of the case.

Fed. R. Evid. 702.

          The district court acts as a gatekeeper against unreliable expert testimony. See United

States v. Williams, 506 F.3d 151, 160 (2d Cir. 2007). The proffering party bears the burden of

establishing admissibility under Rule 702 by showing that (1) the expert is qualified; (2) the

proposed opinion is based on reliable data and methodology; and (3) the proposed testimony

would be helpful to the trier of fact. See, e.g., Nimely v. City of New York, 414 F.3d 381, 397 (2d

Cir. 2005); Estate of Jaquez v. City of New York, 104 F. Supp. 3d 414, 426 (S.D.N.Y. 2015),

aff’d sub nom. Estate of Jaquez by Pub. Adm’r of Bronx Cty. v. City of New York, 706 F. App’x

709 (2d Cir. 2017). Although Dr. Siegel appears to be qualified to render an expert opinion on

Plaintiff’s psychological condition, and his opinion would be helpful information for the jury, the

Court nevertheless excludes his testimony because his opinion is not based on reliable data and

methodology.4


4
          The Court also notes that, even if Dr. Siegel’s report and testimony were admissible under Rule 702, he has
failed to comply with Rule 26 of the Federal Rules of Civil Procedure. His report is not signed, and Dr. Siegel did
not provide “a list of all other cases in which, during the previous 4 years, [he] testified as an expert at trial or by

                                                           5
         A. Qualification

         As a threshold matter, Dr. Siegel is qualified as an expert by his “educational

background, training, and experience” in the field of psychology to render his opinion in the

instant case. Luitpold Pharm., Inc. v. Ed. Geistlich Sohne A.G. Fur Chemische Industrie, No.

11-CV-681, 2015 WL 5459662, at *2 (S.D.N.Y. Sept. 16, 2015). He is a licensed psychologist

with advanced degrees and training in psychology, see Siegel Report at 12–15, and has

experience treating patients suffering from depression and anxiety disorders, see Siegel Dep. at

102–103. Those credentials suffice to satisfy “a liberal view of the qualification requirements of

Rule 702.” Luitpold, 2015 WL 5459662, at *2 (quoting In re Rezulin Prods. Liab. Litig., 309 F.

Supp. 2d 531, 559 (S.D.N.Y. 2004)); see also Tardif v. City of New York, 344 F. Supp. 3d 579,

599 (S.D.N.Y. 2018) (finding expert psychologist qualified to testify on PTSD because of “his

advanced education in psychology and his experience working with at least some inmates who

have PTSD”).

         Defendants argue that Dr. Siegel has no training or experience in “forensic psychology

applicable in the employment law context.” Dkt. 71 at 9. But such narrow specialization is not

needed, so long as the expert has qualifications “in a general field closely related to the subject

matter in question.” Tardif, 344 F. Supp. 3d at 598. Here, Dr. Siegel is “a psychologist [who]

seeks to testify on a matter squarely within the field of psychology.” Id. at 599. Although

Defendants argue that clinical and forensic psychology are too dissimilar, see Dkt. 71 at 10, no


deposition,” even after being put on notice and given an opportunity to supplement after his deposition. Fed. R. Civ.
P. 26(a)(2). As such, Dr. Siegel’s report is not admissible, unless the failure is “substantially justified or [. . .]
harmless.” Fed. R. Civ. P. 37 (c)(1); Design Strategy, Inc. v. Davis, 469 F.3d 284, 298 (2d Cir. 2006) (explaining
that evidence of bad faith is not required and explaining relevant factors). Plaintiff has not attempted to show that
the failure to disclose past depositions is harmless or justified, or made any apparent remedial efforts. Rule 26 is
therefore an alternative basis to exclude Dr. Siegel’s report and testimony. See Mfon v. Cty. of Dutchess, No. 14-
CV-6922, 2017 WL 946303, at *4–5 (S.D.N.Y. Mar. 9, 2017) (“[W]here Plaintiff makes no attempt to amend the
Report, justify or assert the harmlessness of the omissions, or even address Defendants’ arguments regarding the
failure to comply with Rule 26, preclusion is appropriate.”), aff’d, 722 F. App’x 46 (2d Cir. 2018).

                                                          6
court in the Second Circuit appears to have drawn that distinction or used it as a basis to exclude

a psychologist’s testimony.

       In short, Dr. Siegel is qualified to render an opinion on the Plaintiff’s mental condition

and its cause.

       B. Reliability

       The Court finds Dr. Siegel’s opinion is based on unreliable data and methodology, with

respect both to his diagnosis that Plaintiff suffers from Major Depressive Disorder with Anxious

Distress and to his conclusion about causation, namely, that Defendants’ treatment of Plaintiff

caused her condition.

       To determine whether a proposed expert opinion is reliable, courts must consider several

factors, including “whether a theory or technique . . . can be (and has been) tested”; “whether the

theory or technique has been subjected to peer review and publication”; whether uniform

“standards controlling the technique’s operation” exist; and whether the theory or technique

enjoys “general acceptance” within an identifiable relevant scientific or professional community.

Daubert v. Merrell Dow Pharm., Inc., 509 U.S. 579, 593–94 (1993).

       While the Daubert factors do not constitute a rigid checklist and the reliability inquiry is

a flexible one, the expert’s analysis must nonetheless be “reliable at every step.” Amorgianos v.

Nat’l R.R. Passenger Corp., 303 F.3d 256, 267 (2d Cir. 2002). Put differently, there cannot be

“too great an analytical gap between the data and the opinion proffered” connected only by the

“ipse dixit of the expert.” Id. at 266 (quoting Gen. Elec. Co. v. Joiner, 522 U.S. 136, 146

(1997)). In short, the Court’s ultimate objective is to ensure that the expert “employs in the

courtroom the same level of intellectual rigor that characterizes the practice of an expert in the

relevant field.” Kumho Tire Co. v. Carmichael, 526 U.S. 137, 152 (1999).



                                                  7
       1.      Diagnosis

       Dr. Siegel’s opinion that Plaintiff suffers from Major Depressive Disorder with Anxious

Distress is unreliable because of the analytical gaps between the DMS-V guidelines that he

purported to follow and his diagnosis.

       First, Dr. Siegel never reviewed any of the Plaintiff’s medical records or made any effort

to contact her medical providers. See Siegel Dep. at 189–90. Failure to review medical records

is significant in this case because the DSM-V guidelines that Dr. Siegel purportedly relied on

explicitly require a determination that “[t]he episode is not attributable to the physiological

effects of . . . another medical condition.” Siegel Report at 6. Rather than consult Plaintiff’s

medical records to rule out the possibility that her symptoms stemmed from other medical

conditions, Dr. Siegel simply “asked her about medical history.” Siegel Dep. at 9. Plaintiff

denied any history of drug or alcohol abuse, see Siegel Report at 4, and “provided [him] with the

relevant history of her gallbladder surgery [. . .] and what happened during the incidences [of

pregnancy complications],” Siegel Dep. at 9 (emphasis added). Dr. Siegel acknowledged that he

and Plaintiff did not discuss postpartum depression, even though he acknowledged the possibility

that Plaintiff developed depressive symptoms as a result of giving birth. See id. at 11, 207.

       Plaintiff’s lay judgment about what constitutes her relevant medical history was

apparently accepted at face value by Dr. Siegel, who made no effort to corroborate any

information the Plaintiff provided during the interview—or to supplement her self-report with

any information that she may have failed to disclose, either inadvertently or intentionally. See id.

at 31. In fact, Dr. Siegel stated that he “felt it unnecessary” to corroborate what the Plaintiff was

telling him because he “felt that [he] had information to draw [his] conclusion in this case.” Id.




                                                  8
at 31. But “[t]he expert feeling comfortable, without more, is not a sound methodology under

Daubert.” Tardif, 344 F. Supp. 3d at 601 (internal quotation marks omitted).

         To be clear, the Court does not hold that failure to review medical records renders an

expert psychologist’s opinion per se unreliable.5 Although a methodology involving “a medical

history interview, patient observation, a physical examination, and administration of standard

psychological tests” is “routinely accepted under Daubert,” Qube Films Ltd. v. Padell, No. 13-

CV-8405, 2016 WL 888791, at *2 n.1 (S.D.N.Y. Mar. 1, 2016), there is no definitive checklist in

the reliability inquiry, see Daubert, 509 U.S. at 593. There may well be scenarios in which a

psychologist can reliably diagnose a patient without the aid of medical records, but, in this case,

failure to review Plaintiff’s medical records is particularly troubling because an express

requirement of the DSM-V guidelines was not met. The failure to review Plaintiff’s medical

records is also particularly problematic because, as explained infra, Plaintiff does not appear to

be an entirely accurate historian when it comes to discussing life events that might be relevant to

her mental condition.6



5
         The Court notes, however, that there appear to be very few cases in the Second Circuit in which the court
has been presented with an expert medical opinion where the expert, either when diagnosing the patient or
determining causation, did not consult the patient’s medical records. And in these very few cases, courts have
invariably found such opinions to be unreliable. See, e.g., Matthews v. Hewlett-Packard Co., No. 15 CIV. 3922,
2017 WL 6804075 (S.D.N.Y. Dec. 22, 2017) (finding expert psychologist’s testimony that harassment at the
defendant’s workplace caused the plaintiff to suffer from depression to be unreliable where the expert did not review
medical records or relevant psychological literature, did not perform any standard psychological tests, and did not
perform a differential diagnosis); Mazzocchi v. Windsor Owners Corp., 204 F. Supp. 3d 583 (S.D.N.Y. 2016)
(finding expert psychologist’s diagnosis of bipolar disorder to be unreliable where the expert did not review medical
records or conduct patient interview); Li v. Aponte, No. 05 CIV. 6237, 2009 WL 1285928 (S.D.N.Y. May 5, 2009)
(finding expert testimony regarding the cause of the plaintiff’s herniated disc to be unreliable where the expert relied
solely on an oral medical history taken from the plaintiff and failed to obtain earlier medical records).
6
          The review of medical records also takes on added importance given the potential unreliability of some of
the psychological tests used by Dr. Siegel. For instance, Dr. Siegel admitted that he “rarely use[d]” the two drawing
tests in forensic cases because they are less standardized and more reliant on the psychologist’s interpretation.
Siegel Dep. at 117, 162–63. He used them with Plaintiff because he “was on vacation in Florida” and “did not have
[his] Bender Cards” to conduct the test he normally used. Id. at 116. This slap-dash approach hardly seems to
exhibit “the same level of intellectual rigor that characterizes the practice of an expert” in the field of psychology.
Kumho, 526 U.S. at 152. Conceptually, the drawing tests themselves, both of which appear to be designed primarily

                                                           9
         Second, Dr. Siegel provided no analysis to show how the DSM-V guidelines were

actually applied to reach his diagnosis. To diagnose Major Depressive Disorder with Anxious

Distress, the DSM-V Part A requires five (or more) symptoms be present during the same 2-

week period and that “at least one of the symptoms is either (1) depressed mood or (2) loss of

interest or pleasure.” Siegel Report at 6. The list of symptoms in the DSM-V includes depressed

mood, markedly diminished interest or pleasure in activities, significant weight loss when not

dieting, insomnia or hypersomnia, psychomotor agitation or retardation, fatigue or loss of

energy, feelings of worthlessness, diminished ability to think or concentrate, and recurrent

thoughts of death. See id. at 6. After reciting the DSM-V requirements, Dr. Siegel concluded,

without explanation, that the Plaintiff “clearly meets criteria of Major Depressive Disorder with

Anxious Distress.” Id. at 6.

         Nowhere in the ensuing five pages of the report does Dr. Siegel offer any indication of

which symptoms, if any, Plaintiff actually exhibited. See id. at 7–11. Although he does describe

the various psychological tests he administered, his discussion of the test results is entirely

conclusory and gives the reader no clue as to how the test results fit into the DSM-V guidelines,

if at all. For example, the report states that “[o]n the DASS Depression Scale, [Plaintiff] scored

in the Extremely Severe range [indicating] that she is experiencing acute depression symptoms.”

Id. at 7. Such “acute depression symptoms” are never broken down to specific symptoms that

could be matched to the list of symptoms in the DSM-V guidelines. The lack of explanation as

to how the individual test results are melded into an overall diagnosis is particularly concerning

because Dr. Siegel himself acknowledges that some of the tests are not as reliable as his




for use with children, border on dream interpretation or tarot-card reading, as they rely on Dr. Siegel’s extrapolating
Plaintiff’s mental state based on, for example, the placement of a window on a house. See Siegel Dep. at 161.

                                                          10
preferred methodology, that no single test is determinative, and that all of the tests must be

considered together. See Siegel Dep. at 154, 163.

       Dr. Siegel’s diagnosis that Plaintiff suffers from depression and anxiety is therefore

“connected to existing data only by the ipse dixit of the expert.” Joiner, 522 U.S. at 146. Thus,

“there is simply too great an analytical gap between the data and the opinion proffered” to satisfy

the reliability requirement of Rule 702. Id. at 146.

       2.      Causation

       Dr. Siegel’s conclusion that Defendants caused Plaintiff’s depression and anxiety is also

unreliable because, among other reasons, he failed to address obvious alternative causes,

including postpartum depression.

       When a medical expert gives an opinion on causation, rather than merely a diagnosis,

“the expert typically performs additional analyses or tests, such as a ‘differential diagnosis’ test,

to isolate other potential causes of the illness.” O’Loughlin v. USTA Player Dev. Inc., No. 14

CV 2194, 2016 WL 5416513, at *5 (S.D.N.Y. Sept. 28, 2016). “While an expert need not rule

out every potential cause in order to satisfy Daubert, the expert’s testimony must at least address

obvious alternative causes and provide a reasonable explanation for dismissing specific alternate

factors identified by the defendant.” Matthews, 2017 WL 6804075, at *2 (quoting DeRienzo v.

Metro. Transp. Auth., 694 F. Supp. 2d 229, 236 (S.D.N.Y. 2010)).

       At the time of the clinical interview, Dr. Siegel was aware that Plaintiff was six months

postpartum, and yet he made no inquiries to determine whether postpartum depression could be

the cause of her current condition. See Siegel Dep. at 207–08. Nor did Dr. Siegel discuss in his

report the possibility of postpartum depression or even mention the fact that Plaintiff had




                                                 11
recently given birth.7 See Siegel Report. The failure to do so is glaring because Dr. Siegel was

well aware that patients can be depressed postpartum. See Siegel Dep. at 89. Moreover, he had

specifically “treated postpartum depression patients and helped them manage their employment

stress in a treatment setting.” Id. at 88. Under these circumstances, postpartum depression

would have been an “obvious alternative cause” that should have been addressed as part of a

reliable causation analysis. Matthews, 2017 WL 6804075, at *2 (quoting DeRienzo, 694 F.

Supp. 2d at 236).

         Aside from postpartum depression, there were several other alternative (though perhaps

less obvious) potential causes of Plaintiff’s depression that Dr. Siegel also failed to address in his

report. For example, Dr. Siegel did not discuss whether Plaintiff’s difficult financial situation

after her employment was terminated could have contributed to her depression, even though

Plaintiff told him she and her husband “ha[d] financial stress” and it was “hard to raise the

children.” Siegel Dep. at 52. In fact, she even “saw a psychiatrist in GA [partly] due to the

stress she experienced related to her desperate financial situation,” as Dr. Siegel acknowledged

in his report. Siegel Report at 4.

         Furthermore, Plaintiff told a psychiatrist in New Jersey, whom she saw less than three

months before Dr. Siegel’s evaluation, that her mother’s husband had recently attempted to have

sex with her, having made similar attempts “in the past when she was a little girl.” Dkt. 70, Ex.

4 at 2. According to the New Jersey psychiatrist’s treatment notes, Plaintiff herself described

this renewed sexual advance from her stepfather as one of the “triggers to her depression,”


7
          During his deposition, Dr. Siegel testified that he had considered the fact that a woman might suffer from
postpartum depression six months to a year after childbirth. See Siegel Dep. at 90. He apparently even concluded
that “postpartum depression may or likely could have been one of” “many factors that contributed to her
depression.” Id. at 90. But the report reflects no such deliberation. See Siegel Report. To date, Dr. Siegel has
provided no “reasonable explanation for dismissing” postpartum depression as the most significant cause of
Plaintiff’s current depression. Matthews, 2017 WL 6804075, at *2 (quoting DeRienzo, 694 F. Supp. 2d at 236).


                                                         12
among other life events such as losing her job and her house. Id. at 2. Dr. Siegel was unaware

of the unwanted sexual advances, see Siegel Dep. at 200, because he had not obtained or

reviewed the Plaintiff’s medical records, nor did he apparently take an adequate history during

his clinical interview. In any case, Dr. Siegel has made no effort to offer a “reasonable

explanation for dismissing” the possibility that the Plaintiff’s depression could have been caused

by her stepfather’s sexual advance. Matthews, 2017 WL 6804075, at *2 (quoting DeRienzo, 694

F. Supp. 2d at 236).

       The usual exceptions to the need for a differential diagnosis are not applicable here. A

patient’s treating physician generally does not need to perform a differential analysis in order to

reach a conclusion on causation. See id. at *3 (citing Caserto v. Metro-North R.R. Co., No. 14-

CV-7936, 2016 WL 406390, at *1 (S.D.N.Y. Feb. 2, 2016); Green v. McAllister Bros., Inc., No.

02 Civ. 7588, 03 Civ. 1482, 2005 WL 742624, at *11 (S.D.N.Y. Mar. 25, 2005); Santoro v.

Signature Constr., Inc., No. 00 Civ. 4595, 2002 WL 31059292, at *4 (S.D.N.Y. Sept. 16, 2002)).

A differential diagnosis is also not necessary if the connection between the injury and its source

would be obvious to a layperson. See id. at *3 (citing Caserto, 2016 WL 406390, at *1; Roman

v. Sprint Nextel Corp., No. 12–CV–276, 2014 WL 5026093, *11–12 (S.D.N.Y. Sept. 29, 2014)).

Neither of those situations describes this case.

       Finally, courts have held that the failure to perform a differential diagnosis is not fatal if

there are “otherwise sufficient indicia of reliability.” Id. at *4. See O’Loughlin, 2016 WL

5416513, at *5–6 (holding that differential diagnosis was not necessary where the expert relied

on medical records, literature, and interviews with plaintiff, and applicable law only required the

alleged cause to be a substantial factor); Figueroa v. Boston Sci. Corp., 254 F. Supp. 2d 361, 367

(S.D.N.Y. 2003) (holding that differential diagnosis was not necessary where the expert had



                                                   13
reviewed witness depositions, medical records, and peer-reviewed scientific literature, and a

strong temporal connection existed between the incident and injury). As the preceding

discussion shows, there are no such “otherwise sufficient indicia of reliability” in this case.

Matthews, 2017 WL 6804075, at *4. Dr. Siegel relied solely on the Complaint and the Plaintiff’s

own statements, without consulting her medical records or any scientific literature. When asked

about postpartum depression during his deposition, he testified that it likely could have

contributed to her depression; he has provided no explanation why he then concluded that

Defendants’ treatment of Plaintiff, rather than postpartum depression, was the cause of her

developing depression in the first instance. See id. at *4 (finding expert’s testimony not

otherwise sufficient because he did not review medical records or conduct psychological tests);

Tardif, 344 F. Supp. 3d at 602 (finding expert’s testimony not otherwise sufficient because he

did not review medical records and could not supply further evidence regarding obvious

alternative causes when asked). In this case, Dr. Siegel’s failure to perform a differential

diagnosis is, therefore, fatal to the admissibility of his opinion on causation.8

         C. Relationship

         An expert may be excluded if the expert has a clear conflict of interest or bias of an

extraordinary degree. Compare Proteus Books Ltd. v. Cherry Lane Music Co., 873 F.2d 502 (2d

Cir. 1989) (finding expert disqualified where expert introduced plaintiff and defendant and

facilitated their first agreement), and Chichilnisky v. Trustees of Columbia Univ. in City of New

York, 1994 WL 658428 (S.D.N.Y. Nov. 22, 1994) (finding expert disqualified where expert used


8
         Because the reliability inquiry disposes of the motion, the Court need not determine whether Dr. Siegel’s
report and testimony would be helpful to the trier of fact. The Court notes, however, that pages 4 and 5 of the report
would not be helpful to the trier of fact because they simply narrate facts learned from the Plaintiff. See Tardif, 344
F. Supp. 3d at 602 (excluding portion of an expert’s report that simply “recites [Plaintiff’s] own narration of her
personal history” and is not based on expert knowledge or experience). It would usurp the role of the jury to allow
an expert to serve as a vehicle for the proffering party’s factual narrative. See Luitpold, 2015 WL 5459662, at *3.


                                                          14
to live with plaintiff), and Lippe v. Bairnco Corp., 288 B.R. 678 (S.D.N.Y. 2003), aff’d, 99 F.

App’x 274 (2d Cir. 2004) (finding expert disqualified where expert is proffering party’s

attorney), with Tedone v. H.J. Heinz Co., 686 F. Supp. 2d 300 (S.D.N.Y. 2009) (not excluding

expert for bias where expert was employed by defendant for 31 years), and Keystone Mfg. Co. v.

Jaccard Corp., 394 F. Supp. 2d 543 (W.D.N.Y. 2005) (not excluding expert for bias where

expert is vice president of plaintiff corporation, has an interest in outcome of case, and has

previously received assistance from corporation’s counsel). The threshold for disqualifying an

expert on this basis is high because many expert witnesses have some level of discernible bias or

appearance of bias, and a complete lack of bias is not required. See Lippe, 288 B.R. at 688.

Because the reliability inquiry disposes of the case, the Court need not determine whether Dr.

Siegel’s personal and financial relationship with the Plaintiff’s counsel rises from being mere

impeachment material to being disqualifying.

                                             III.     CONCLUSION

         For the foregoing reasons, Defendants’ Motion to Preclude Plaintiff’s Expert Yaakov

Siegel from Offering his Report or Testifying is GRANTED. The Clerk of Court is respectfully

directed to terminate the open motion at docket entry 69.

         A jury trial shall commence at 10:00 A.M. on November 11, 2019. Any motions in

limine must be filed by September 6, 2019; any responses in opposition are due September 20,

2019. The parties must submit a joint pretrial order, pre-marked trial exhibits, joint requests to

charge, and proposed voir dire questions,9 no later than October 4, 2019. All trial counsel must

appear for a final pretrial conference on October 31, 2019, at 2:00 P.M. All submissions must

comply with the undersigned’s Individual Practices. If the parties are jointly interested in a


9
         Proposed voir dire questions should focus specifically on the facts of this case. The Court has standard
questions that will cover general matters such as connections to attorneys, personal experience with litigation, etc.

                                                          15
referral for a settlement conference before their assigned Magistrate Judge, they need only

request a referral.



SO ORDERED.
                                                    _________________________________
Date: August 2, 2019                                         VALERIE CAPRONI
      New York, New York                                   United States District Judge




                                               16
